Title: From George Washington to Vice Admiral d’Estaing, 22 July 1778
From: Washington, George
To: Estaing, Charles-Hector Théodat, comte d’


          
            Sir
            Head Quarters near White plains July 22. 1778. 1 oClock P.M.
          
          I this moment received the Letter which you did me the honor of writing by Lt Colo.
              Hamilton. I cannot forbear regretting that the
            brilliant enterprize which you at first meditated, was frustrated by Physical
            imposibilities—but hope that something equally worthy of the greatness of your
            sentiments is still in reserve for you. Upon the report made me by Lt Colo. Laurens of
            the depth of Water at Sandy hook, and the draught of your Ships of the line, I thought
            that no time was to be lost in marching a reinforcement to Genl Sullivan, that he might
            be in a situation for a vigorous co-operation—I am happy to find that we coincided so
            exactly in the importance of this expedition. Mr Laurens, who will have the honor of
            delivering you this, will inform you of my opinion relative to the stationing a ship of
            the line in the sound—as well as of other particulars, which I have communicated to
              him—I shall not therefore employ your attention
            farther than to assure you, that you have inspired me with the same sentiments for you,
            which you are so good as to entertain for me; and that it will be my greatest happiness
            to contribute to the service of our Great ally, in pursuing our common enemy—and to the
            glory of an officer, who has on every account so just a claim to it, as the Count
            d’Estaing.
          The amiable manners and agreable conversation of Major Chouin, would of themselves,
            entitle him to my esteem—if he had not the best of titles in your recommendation and I
            beg you to be assured, that nothing on my part shall be wanting to render his stay in
            Camp agreable. At the same time permit me to add, that your great civilities and
            politeness to my aids cannot but increase my regard while they serve to give me
            additional ideas of your worth.
          I have now only to offer my sincerest wishes for your success in this and every
            enterprize; and the assurances of the perfect respect and esteem, with which I have the
            honor to be Sir Yr Most Obedt & Most Hle servt
          
            Go: Washington
          
        